PER CURIAM.
The mandate of the Supreme Court of the United States, 60 S.Ct. 444, 84 L.Ed. -, 125 A.L.R. 1368, having been received and filed on March 1, 1940, and it appearing therein that the judgment of this court entered March 13, 1939, is reversed and the cause remanded for further proceedings, it is therefore, pursuant to said mandate and in conformity with the opinion of the Supreme Court, now here ordered and adjudged that the order or decree of the United States Board of Tax Appeals in this cause be and the same is reversed.